Exhibit 10.1

General Maritime Corporation

Restricted Stock Grant Agreement

THIS AGREEMENT, made as of June 29, 2007, between GENERAL MARITIME CORPORATION
(the “Company”) and WILLIAM J. CRABTREE (the “Participant”).

WHEREAS, the Company has adopted and maintains the General Maritime Corporation
2001 Stock Incentive Plan, as amended (the “Plan”) to provide certain key
persons, on whose initiative and efforts the successful conduct of the business
of the Company depends, and who are responsible for the management, growth and
protection of the business of the Company, with incentives to: (a) enter into
and remain in the service of the Company, a Company subsidiary or a Company
joint venture, (b) acquire a proprietary interest in the success of the Company,
(c) maximize their performance and (d) enhance the long-term performance of the
Company (whether directly or indirectly through enhancing the long-term
performance of a Company subsidiary or a Company joint venture);

WHEREAS, the Plan provides that the Compensation Committee (the “Committee”) of
the Board of Directors (or the Board of Directors if it so elects) shall
administer the Plan and determine the key persons to whom awards shall be
granted and the amount and type of such awards; and

WHEREAS, the Committee and the Board of Directors have determined that the
purposes of the Plan would be furthered by granting the Participant an award
under the Plan as set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1.          Grant of Restricted Stock.  Pursuant to, and subject to, the terms
and conditions set forth herein and in the Plan, the Committee hereby grants to
the Participant 3,250 restricted shares (the “Restricted Stock”) of common stock
of the Company, par value $0.01 per share (“Common Stock”).

2.          Grant Date.  The Grant Date of the Restricted Stock is June 29,
2007.

3.          Incorporation of Plan.  All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein.  If
there is any conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan, as interpreted by the
Committee, shall govern.  Except as otherwise provided herein, all capitalized
terms used herein shall have the meaning given to such terms in the Plan.

4.          Vesting.  Subject to the further provision of this Agreement, the
Restricted Stock shall vest on the earliest of (i) June 29, 2008, (ii) the date
of the next annual meeting of the Company to follow the date hereof and (ii) the
occurrence of a Change in Control, as defined in Section 3.8(a) of the Plan, as
in effect on the date of such occurrence (each such date, the “Vesting Date”).

5.          Restrictions on Transferability.  Until a share of Restricted Stock
vests, the Participant shall not transfer the Participant’s rights to such share
of Restricted Stock or to any rights related thereto.  Any attempt to transfer
unvested shares of Restricted Stock or any rights related thereto, whether by
transfer, pledge, hypothecation or otherwise and whether voluntary or
involuntary, by operation of law or otherwise, shall not vest the transferee
with any interest or right in or with respect to such shares of Restricted Stock
or such related rights.

6.          Termination of Service.  In the event that the Participant’s service
with the Company terminates before the Vesting Date for any reason other than
the Participant’s death or disability, the Restricted Stock, together with any
property received in respect thereof, as set forth in Section 10 hereof, shall
be forfeited as of the date of such termination of service, and the Participant
promptly shall return to the Company any certificates evidencing the Restricted
Stock.  Any cash dividends or other property received in respect of the
Restricted Stock also shall be forfeited, unless the Board or the Committee
determines.  For purposes of this Agreement, the Participant’s service shall
terminate only when the Participant is not a director, an employee or a
consultant of the Company, as set forth in Section 1.6(c) of the Plan.

7.          Death or Disability.  In the event that the Participant dies or the
Participant’s service with the Company terminates due to the Participant’s
disability (within the meaning of Section 2.5(d) of the Plan) before the Vesting
Date, the Restricted Stock shall become vested in full as of the date of such
death or termination of service.

8.          Issuance of Certificates.

(a)           Reasonably promptly after the Grant Date, the Company shall issue
and deliver to the Participant a stock certificate, registered in the name of
the Participant, evidencing the shares of Restricted Stock or shall instruct its
transfer agent to issue shares of Restricted Stock which shall be maintained in
book entry form on the books of the transfer agent.  The Restricted Stock, if
certificated, shall bear the following legend:

“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION ENCUMBRANCE OR OTHER
DISPOSAL OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF


--------------------------------------------------------------------------------


THE GENERAL MARITIME CORPORATION 2001 STOCK INCENTIVE PLAN AND A RESTRICTED
STOCK GRANT AGREEMENT BETWEEN GENERAL MARITIME CORPORATION AND THE HOLDER OF
RECORD OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.  NO TRANSFER OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE IN CONTRAVENTION OF SUCH PLAN AND
RESTRICTED STOCK GRANT AGREEMENT SHALL BE VALID OR EFFECTIVE.  COPIES OF SUCH
AGREEMENT MAY BE OBTAINED BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THE
CERTIFICATE TO THE SECRETARY OF GENERAL MARITIME CORPORATION.”

If the Restricted Stock is in book entry form, it shall be subject to electronic
coding or stop order indicating that such shares of Restricted Stock are
restricted by the terms of this Agreement and the Plan.  Such legend, electronic
coding or stop order shall not be removed until such shares of Restricted Stock
vest.

(b)           Reasonably promptly after the Restricted Stock vests pursuant to
Section 4 hereof, (i) in the case of certificated shares, in exchange for the
surrender to the Company of the certificate evidencing the Restricted Stock,
delivered to the Participant under Section 8(a) hereof, and the certificates
evidencing any other securities received in respect of such shares, if any, the
Company shall issue and deliver to the Participant (or the Participant’s legal
representative, beneficiary or heir) a certificate evidencing the Restricted
Stock and such other securities, free of the legend provided in Section 8(a)
hereof and (ii) in the case of book entry shares, the Company shall cause to be
lifted and removed any electronic coding or stop order established pursuant to
Section 8(a) hereof.

(c)           The Company may require as a condition of the delivery of stock
certificates or the lifting or removal of any electronic coding or stop order
with respect to book entry shares pursuant to Section 8(b) hereof that the
Participant remit to the Company an amount sufficient in the opinion of the
Company to satisfy any federal, state and other governmental tax withholding
requirements related to the vesting of the shares represented by such
certificate.  The Committee, in its sole discretion, may permit the Participant
to satisfy such obligation by delivering shares of Common Stock or by directing
the Company to withhold from delivery shares of Common Stock, in either case
valued at their Fair Market Value on the Vesting Date with fractional shares
being settled in cash.

(d)           The Participant shall not be deemed for any purpose to be, or have
rights as, a shareholder of the Company by virtue of the grant of Restricted
Stock, except to the extent a stock certificate is issued therefor or an
appropriate book entry is made on the books of the transfer agent reflecting the
issuance thereof pursuant to Section 8(a) hereof, and then only from the date
such certificate is issued or such book entry is made.  Upon the issuance of a
stock certificate or the making of an appropriate book entry on the books of the
transfer agent, the Participant shall have the rights of a shareholder with
respect to the Restricted Stock, including the right to vote the shares, subject
to the restrictions on transferability and the forfeiture provisions, as set
forth in this Agreement.

9.             Securities Matters.  The Company shall be under no obligation to
effect the registration pursuant to the Securities Act of 1933, as amended (the
“1933 Act”) of any interests in the Plan or any shares of Common Stock to be
issued thereunder or to effect similar compliance under any state laws.  The
Company shall not be obligated to cause to be issued or delivered any
certificates or to cause to be made any book entries on the books of the
transfer agent evidencing shares of Common Stock pursuant hereto unless and
until the Company is advised by its counsel that the issuance and delivery of
such certificates or the making of such book entries is in compliance with all
applicable laws, regulations of governmental authority and the requirements of
any securities exchange on which shares of Common Stock are traded.  The
Committee may require, as a condition of the issuance and delivery of
certificates or the making of book entries on the books of the transfer agent
evidencing shares of Common Stock pursuant to the terms hereof, that the
recipient of such shares make such covenants, agreements and representations,
and that such certificates or book entries bear such legends, or be subject to
electronic coding or stop orders, as the Committee, in its sole discretion,
deems necessary or desirable.  The Participant specifically understands and
agrees that the shares of Common Stock, if and when issued, may be “restricted
securities,” as that term is defined in Rule 144 under the 1933 Act and,
accordingly, the Participant may be required to hold the shares indefinitely
unless they are registered under such Act or an exemption from such registration
is available.

10.           Dividends, etc.  Any cash dividends or other property (but not
including securities) received by a Participant with respect to a share of
Restricted Stock shall be returned to the Company in the event such share of
Restricted Stock is forfeited.  Any securities received by a Participant with
respect to a share of Restricted Stock as a result of any dividend,
recapitalization, merger, consolidation, combination, exchange of shares or
otherwise will not vest until such share of Restricted Stock vests and, subject
to a Board or Committee determination otherwise pursuant to Section 6 hereof,
shall be forfeited if such share of Restricted Stock is forfeited.  Unless the
Committee otherwise determines, such securities shall bear the legend set forth
in Section 8(a) hereof.

11.           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.


--------------------------------------------------------------------------------


12.           Right of Discharge Preserved.  Nothing in this Agreement shall
confer upon the Participant the right to continue as a member of the Board of
Directors, or affect any right which the Company may have to terminate such
service.

13.           Integration.  This Agreement contains the entire understanding of
the parties with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement, including, without limitation, the Plan, supersedes all
prior agreements and understandings between the parties with respect to its
subject matter.

14.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

15.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
regard to the provisions governing conflict of laws.

16.           Obligation to Notify.  If the Participant makes the election
permitted under Section 83(b) of the Internal Revenue Code of 1986, as amended
(that is, an election to include in gross income in the year of transfer the
amounts specified in Section 83(b)), the Participant shall notify the Company of
such election within 10 days of filing notice of the election with the Internal
Revenue Service and shall within the same 10-day period remit to the Company an
amount sufficient in the opinion of the Company to satisfy any federal, state
and other governmental tax withholding requirements related to such inclusion in
Participant’s income. The Participant should consult with his or her tax advisor
to determine the tax consequences of acquiring the Restricted Stock and the
advantages and disadvantages of filing the Section 83(b) election.  The
Participant acknowledges that it is his or her sole responsibility, and not the
Company’s, to file a timely election under Section 83(b), even if the
Participant requests the Company or its representatives to make this filing on
his or her behalf.

17.           Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan.  The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Committee in respect of the
Plan, this Agreement and the Restricted Stock shall be final and conclusive.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

GENERAL MARITIME CORPORATION

 

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

Name:

John C. Georgiopoulos

 

Title:

Executive Vice President, Chief
Administrative Officer, Treasurer
and Secretary

 

 

 

 

 

 

 

/s/ William J. Crabtree

 

 

WILLIAM J. CRABTREE

 


--------------------------------------------------------------------------------